 186DECISIONSOF NATIONAL LABOR RELATIONS BOARDLOCAL UNION NO. 553, AFFILIATED WITH THE UNITEDASSOCIATION OF JOURNEYMEN AND APPRENTICES OFTHE PLUMBING AND PIPEFITTING INDUSTRY OF THEUNITED STATES AND CANADA, A.F.L.andALTON WATERCOMPANY. Case No. 14-CD-37. July 16, 1953DECISION AND DETERNIINATION OF DISPUTEThisproceeding arises underSection 10 (k) of the Act, whichprovides that "whenever it is charged that any person has en-gaged in anunfair labor practice within themeaningof Section8 (b) (4) (D) of the Act, the Board is empowered and directedtohear anddeterminethe dispute out of which such unfairlabor practice shall have arisen . . . ."On April 9, 1953, Alton Water Company, herein called theEmployer, filed with the Regional Director for the FourteenthRegion a charge alleging that Local Union No. 553, affiliatedwith the United Association of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the United States andCanada, A.F.L.,1 herein called Plumbers, has engaged in andisengagingincertain activities proscribed by Section8 (b) (4) (D) of the Act. It was alleged, in substance, that thePlumbers had induced and encouraged employees of the Em-ployer toengage ina concerted refusal to work in the courseof their employment with an object of forcing or requiring theEmployer to assign particular work to members of the Plumbersrather than to employees who are members of International HodCarriers, Building and Common Laborers Union of America,Local 218, A.F.L., herein called Hod Carriers.Pursuant to Sections 102.71 and 102.72 of the Board's Rulesand Regulations, the Regional Director investigated the chargeand provided for an appropriate hearing upon due notice to allthe parties. Thereafter, a hearing was held before Harry G.Carlson, hearing officer, on May 11, 1953. The hearing officerpermitted the Hod Carriers to intervene on the basis of itscontract with the Employer.2 All parties appeared at the hear-ing and wereafforded full opportunity to be heard,to examineand cross-examine witnesses,and to adduce evidence bearingon the issue. The rulings of the hearing officer made at thehearing arefree from prejudicial error and are hereby af-firmed. The Employer and the Plumbers filed briefs with theBoard.The Plumbers' request for oral argument is hereby deniedas the record and briefs adequately present the issues and thepositions of the parties.Upon the entire record in the case, the Board makes thefollowing:1The name of Respondent appears as amended at the hearing.2 Formal permission to intervene was inadvertently omitted on the record It is herebygranted.106 NLRB No 36. LOCAL UNIONNO. 553187FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERAlton Water Company, an Illinois corporation, is a whollyowned subsidiary of the American Water Works Company ofPhiladelphia, Pennsylvania, which operateswaterutility com-panies inapproximately 15 States. Supplying water to the resi-dents of Alton, Illinois, and adjacent areas, the Alton WaterCompany operates under a certificate of convenience and ne-cessity from the State of Illinois. The parties stipulated andtheBoard finds that the Employeris engagedin commercewithin the meaning of the Act.IL THE LABOR ORGANIZATIONS INVOLVEDLocal Union No. 553, affiliated with the United Associationof Journeymen and Apprentices of the Plumbing andPipefittingIndustry of the United States and Canada, A.F.L., and Inter-national Hod Carriers, Building and Common Laborers Unionof America, Local 218, A.F.L., are labor organizations withinthe meaning of the Act.III.THE DISPUTEA. The factsFrom time to time the Employer finds it necessary to in-stall additional watermains,and on such occasions the work isperformed either by the Employer itself, utilizing its own em-ployees, or, if the Employer's facilities are inadequate for thejob, by an independent contractor. The Employer's employeeswho engage in this type of work are represented by the HodCarriers under a voluntary recognition contract executed onAugust 14, 1952, and still in effect. The contract also contains aunion- shop provision.Early in March 1953, shortly before the Employer was sched-uled to begin installation of a water main in the vicinity of AlbyStreet Road, Harrelson,businessmanager of the Plumbers,asked King, the Employer'smanager,to let the job out to a con-tractor. Harrelson's uncontradicted testimony was that heexplained to Mr. King that the request was made for severalreasons, oneof them being that people in the constructionindustrygets [sic] ahigher rate of pay than employees ofthe Alton Water Company and to proceed with this buildingtrades and construction work with this type of employee waspulling the rate for the construction industry down andwasn'tdoing the construction industry any good.King rejected Harrelson's request stating that the Employerintended to use its own employees on the job.On the morning of March 23, the Employer assembled a crewof about 8 or 10 employees in the Alby Street Road area to dig 188DECISIONSOF NATIONAL LABOR RELATIONS BOARDtrenches and string and connect pipe. Soon after the trenchingmachine was placed in position,Harrelson appeared carrying apicket sign. According to Harrelson, he asked the trenching ma-chine operator' whether he was going to work behind a picketline." King then asked the trenching machine operator and theemployees, of the Employer if they were going to work where-upon Harrelson, according to the uncontradicted testimony ofStupperich, delivered the following admonition to King, "I knowwhat you are going to do. You are going to let this job to con-tract." Harrelson then began to picket the project.5 The trench-ing machine operator and the employees of the Employer refusedtowork in the face of the picket and the project was halted.Picketing ceased after 15 minutes.On April 1 and 2 work on the Alby Street Road project pro-ceeded without interruption. When workwas resumedon April6,Harrelson reappeared, this time in the company of 7 persons,and, together with those individuals, picketed the project. Thepicket sign stated, as already found: "Alton Water Company re-fuses to employ members of Plumbers and Pipefitters Local553 on this job." 6 The approximately 10 or 12 employees of theEmployer then assigned to the job,as well as the trenching ma-chine operator, refused to work in the face of the picket line.Picketing ceased after 15 minutes.No attempt was later madeto resume work on the water main.At the hearing, Harrelson testified that he picketed the Em-ployer because the Employer "wouldn't let . . . [the work indispute] to contract." Harrelson also testified that he wouldhave expected the Employer to let the workto a union contrac-tor and that, had this been done, members of the Plumbers, whohave a contract with the Master Plumbing-Piping ContractorsAssociation, would have received "that part [of the job] comingunder our jurisdiction . . . the placing of the pipe in the ditchand making the joints." Harrelson admitted that the Employer'sassignmentof the job to a nonunion contractor would have caused3The trenching machine operator was an employee of a contractor to whom the Employerhad let out the trenching machine work4Stupperich, the Employer's superintendent, testified that Harrelson asked the trenchingmachine operator whether he was a union man; the trenching machine operator repliedthat he was; and Harrelson ordered him to strut down his machine. As the conflict in testi-mony between Stupperich and Harrelson is insubstantial, we need not resolve it5 King did not observe the placard carried by Harrelson on March 23. However, it isapparent from the record that the placard bore the same slogan on March 23 as on April 6,when picketing again took place, e g., "Alton Water Company refuses to employ membersof Plumbers and Pipefitters Local 553 on this job."6 The Plumbers offered to prove that the picket sign used on March 23 was the only oneavailable, that the decision to picket was sudden which made it impossible to print a newsign advertising that the Employer refused to let out this work to a contractor, and thatthe decision to picket on April 6 was unexpected and again the same sign was used becauseno other was available. The hearing officer rejected the offer of proof Manifestly, evidenceas to the slogan with which the Plumbers may have intended to conduct the picketing wasquite irrelevant.What is significant is the wording of the placard actually used to inducethework stoppage Even assuming the admissibility of the evidence sought to be adduced,we note by their proffered testimony that the Plumbers found themselves with the identicalslogan on the second round of picketing despite ample opportunity to revise the placard.Accordingly, the hearing officer's ruling is affirmed. LOCAL UNIONNO. 553189further picketing by the Plumbers. When asked, after thus tes-tifying, "So that the net result was that you were trying to getthis work let to a union contractor who would employ membersof your local, is that right," Harrelson replied, "That is true."B. Contentions of the partiesThe Employer contends that the Plumbers picketed for thesole purpose of forcing it to assign the water main work tomembers of the Plumbers rather than to its own employees whowere represented by the Hod Carriers, thereby violating Sec-tion 8 (b) (4) (D) of the Act.The Hod Carriers,assertingthat their only interest in thisproceeding is to "protect the work assignment and see to itthat our contract is in recognition," defers to the Board's deter-mination the question of whether the Plumbers' conduct hereinis violative of the Act.The Plumbers contends that it did not picket the Employer toforce a work assignment to its members but rather because theEmployer refusedto engagea contractor for the work in dispute,and that, in these circumstances, no violation of Section 8 (b) (4)(D) occurred.C. Applicabilityof the statute 7While we agreethat the Plumbers sought to compel the Em-ployer to contract out the water main work, this, without more,was notthe sole object of the Plumbers' conduct. Thus,Harrel-son explainedto King that unless the work in question was letout ratherthan assignedto the employees of the Employer, theeffect would be to depress construction industrywage scales.Moreover,Harrelsonpicketed the project with the demand thatthe Employer employ members of the Plumbers. Indeed, Har-relsonadmitted that the Plumbers would not be satisfied werethe watermain installedby any contractorand statedunequiv-ocally that onlyuse of acontractor employing members of thePlumbers would avert further picketing by the Plumbers.Clearly, therefore, the Plumbers' endeavors went beyond a meredemand that the Employer let the work out. Rather did the Plumb-ers demandthat the Employer contract the water main work to aconstruction firm which would employ only members of thePlumbers. And while the Plumbers did not thereby require the7The relevant portions of Section 8 of the Actare asfollows:(b) It shall be an unfair labor practice for a labor organization or its agents--(4) to engage in, or to induce or encourage the employees of any employer to engagein,a strike or a concerted refusal in the course of their employmentto performany services, where an object thereof is .. .(D) forcing or requiring any employer to assign particular work to employees in aparticular labor organization or in a particular trade, craft, or class rather than toemployees in another labor organization or in another trade, craft, or class, unlesssuch employer is failing to conform to any order or certification of the Board deter-mining the bargaining representative for employees performing such work . . . 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer directlyto assignthe water mainworkto their mem-bers, it, nevertheless, acted to force the Employerto designatea third party who would pro hac vice accomplishthe reassign-ment of the work from the Hod Carriers to the Plumbers. Viewedin substance rather than form, the dispute was therefore overan employer's assignmentof work to its own employees who aremembers of onelabororganizationrather than to employeeswho are members of another labororganization.'We so find.In view of the foregoing, we conclude that the record beforeus establishesthat thereis reasonablecause to believe that thePlumbers induced and encouraged the employees of the Em-ployer toengage ina concerted refusal to perform services inorder to force or require the Employerto assignthe water mainwork to members of the Plumbers although this work had beenassignedto employees who were members of the Hod Carriers.Such factual circumstances are sufficient to invoke the Board'sjurisdiction to hear and determine a dispute within themeaningof Section 8 (b) (4) (D) and 10 (k) of the Act. We find that this isa dispute within themeaningof Section 8 (b) (4) (D) and 10 (k) ofthe Act and, contrary to the Plumbers' contentions, that it isproperly beforeus for determination.D. Merits of the disputeAt the time the Plumbers sought theassignmentof the watermain work for its members, the Employer had assigned suchwork to its own employees represented by the Hod Carriers.The Employer neither then nor at any other time had any bar-gaining relationship with the Plumbers. The dispute was there-fore over an employer'sassignmentof work to its own em-ployees who are members of one labor organization rather thanto employees who are members of another labor organization.It irgwell established that an employer is free to make suchassignments free of strike pressure by a labor organization,"unless such employer is failing to conform to an order or cer-tification of the Board determining the bargaining representativefor employees performing such work."' The Plumbers does notclaim to be the certified bargaining representative for employeesperforming water main work.We find, accordingly, that the Plumbers was not lawfully en-titled to require the Employerto assignthe water main worktomembers of the Plumbers rather than to employees of theEmployer who are members of the Hod Carriers. However, weare not, by this action, to be regarded as "assigning" the workin question to the Hod Carriers. io8Cf.United Brotherhood of Carpenters and Joiners of America, Local 581, et al. (OraCollard), 98 NLRB 346.9PileDrivers,Bridge,Wharf and Dock Builders, United Brotherhood of Carpentersand Joiners of America, Local Union No. 34, AFL (Klamath Cedar Company), 105 NLRB562; Juneau Spruce Corporation, 82 NLRB 650.loLos AngelesBuildingand Construction Trades Council, AFL (Westinghouse ElectricCorporation), 83 NLRB 477. LOCAL UNIONNO. 553191DETERMINATION OF DISPUTEOn the basis of the foregoing findingsof fact,and upon theentirerecordin this case,the Board makes the following de-termination of dispute,pursuant to Section10 (k) of the Act:1.Local Union No. 553,affiliatedwith the UnitedAssocia-tionof Journeymen and Apprentices of the Plumbingand Pipe-fitting Industry of the United States and Canada,A.F.L., is notand has not beenlawfullyentitled to force orrequire the AltonWater Companyto assignthe back fillingand pipe connectionworkin connectionwith the Alby Street Road project to mem-bers of the Plumbers ratherthanto employees who are mem-bers of International Hod Carriers,Buildingand CommonLaborers Union of America, Local 218, A.F.L.2.Within ten (10) days fromthe date of thisDecision andDetermination of Dispute,the Respondentshall notify the Re-gional Directorfor the FourteenthRegion in writing as to whatsteps the Respondent has takento comply with theterms of thisDecision and Determination of Dispute.Member Houston,dissenting:Idisagree with the finding of the majority that the object of thePlumbers was to obtain the assignment of the work in dispute al-though the Employer had made the assignment to the Hod Car-riers.In my view,in picketing the project the Plumbers had asits object the letting out of the water main work by the Employerto an independent contractor who would observe the union wagescales of the construction industry.Neither the fact that theproject was picketed under the sloganthatthe Employer refusedto hire members of the Plumbers nor the testimony of Harrel-son, the Plumbers' representative,that the result expectedfrom the picketing was the hiring of members of the Plumbers,assumes for me critical significance.Rather do I regard thisas merely indicative of the ultimate expectationsof the Plumb-ers, i.e., that, as a consequence of contracting out under unionstandards in the construction industry,members ofthe Plumb-ers would then be hired.What is significant and lightly treatedby my colleagues is the fact that the essentialdemand by thePlumbers uponthe Employer,asdemonstratedbyHarrelson'sstatements to Kingbothbefore and during the picketing, wasthatthe work go to a construction contractor.As Harrelsontestified in answer to the question"if this work would havebeen let to an outside contractor,would there have been othercrafts working onthe jobother than the fitters" --Yes, the construction industry would have then got [sic ]into the picture through the contractor and they would havebid construction laborers and construction operating en-gineer and possibly an oiler and the plumbers ... andpossiblytruckdrivers.In these circumstances, unlike my colleagues, Iamunable toperceive that the Plumbers sought to compel a rpesent assign- 192DECISIONSOF NATIONAL LABOR RELATIONS BOARDment ofwork to theirmembersby the Employer. Accordingly, Iwould find thatthe purposeof the Plumbers' picketline was tofurther thelegitimatetrade union objective of achieving unionconstruction wage scales on theprojectand, as such,falls with-out the definitionof a jurisdictional disputein Section 8 (b) (4)(D) of the Act. I wouldtherefore quashthe notice of hearingissuedin thisproceeding.Chairman Farmer and Member Styles took no part in the con-sideration of the above Decision and Determination of Dispute.PEARL BREWING COMPANY, LONE STAR BREWING COM-PANYandBREWERY WORKERS LOCAL UNION NO. 110,INTERNATIONAL UNION OF UNITED BREWERY, FLOUR,CEREAL, SOFT DRINK AND DISTILLERY WORKERS OFAMERICA, CIO, Petitioner. Case No. 39-RC-613. July 16,1953DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Wilton Waldrop,hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case to athree-member panel [Members Houston, Styles,and Peter-son].Upon the entire record in this case, the Board finds:1.The Employers are each engaged in commerce withinthemeaning ofthe Act.'2.Thelabor organization involved claims to represent cer-tain employees of the Employers.3.Questions affecting commerce exist concerning the repre-sentation of employees of the Employers within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitionerseeksamultiemployer unit of cashiers,shipping clerks, and storeroom employees'of the Employers,herein separately designated as Pearl and Lone Star,respec-tively.The Employers contend that the proposed unit is in-appropriate and that the Petitioner may not properly representtheir cashiers and shipping clerks in any unit because theseemployees check and audit the work of other employees whomthe Petitioner presently represents.Pearl and Lone Star are competitors,individually and inde-pendently engaged in the manufacture and sale of beer in SanAntonio, Texas. They are apparently the principal beer distribu-'During the past year materials valued in excess of $500,000 were shipped directly to eachof the Employers from points outside the State.FederalDairy Co.,Inc., 91 NLRB 638.2 Storeroom employees are also designated in the record as middlemen.106 NLRB No. 31.